Per Curiam.
Motion to set aside an execution. Motion overruled.
The motion should have been granted. The execution was against a person as replevin bail. The judgment to which the entry of bail was made was, by law, subject to a stay of one hundred and eighty days. The entry of replevin bail was made after the expiration of that lengthy of time from the rendition of the judgment, and was, *218therefore, of no effect as a judgment, and would not support an execution.
W. H. Mallory, for the appellant.
D. Brier, for the appellees.
The judgment is reversed with costs. Cause remanded, &c.